DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II.  Applicant’s election without traverse of claims 14-20 in the reply filed on 08/04/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “on a same layer” however it is not clear which layer is considered the “same” layer.  As shown in Fig. 14, the electrode are on an insulation layer.  Further, is the limitation referring to the electrode being in the same layer?  
Claims 2-13 are rejected by virtue of their dependencies on claim 1. 
Claim 4 recites the limitation, “the first organic pattern, the second organic pattern, and the third organic pattern are on the same layer” however it is not clear which layer is considered the “same” layer. As shown in Fig. 14, the first organic pattern, the second organic pattern, and the third organic pattern are on the electrodes which is not the “same layer” referred to in claim 1 .  Further, is the limitation referring to the organic patterns being in the same layer?  
Claims 5-9 are rejected by virtue of their dependencies on claim 4. 
Claim 7 recites the limitation, “the fourth organic pattern and the fifth organic pattern are on the same layer” however it is not clear which layer is considered the “same” layer. As shown in Fig. 14, the fourth organic pattern and the fifth organic pattern are on the electrodes which is not the “same layer” referred to in claim 1 .  Further, is the limitation referring to the organic patterns being in the same layer?  
Claims 8-9 are rejected by virtue of their dependencies on claim 7. 
Claim 12 recites the limitation, “the first organic pattern, the second organic pattern, and the third organic pattern are on the same layer” however it is not clear which layer is considered the “same” layer. As shown in Fig. 14, the first organic pattern, the second organic pattern, and the third organic pattern are on the electrodes which is not the “same layer” referred to in claim 1 .  Further, is the limitation referring to the organic patterns being in the same layer?  
Claim 13 are rejected by virtue of its dependency on claim 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 2018/0175106 A1].

Regarding claim 1, Kim discloses a display device (Fig. 15 and 18), comprising: 
a pixel circuit layer (SUB) comprising a plurality of transistors (¶[0019] a substrate (Fig. 14, SUB) including a pixel area having one or more thin film transistors, as shown Fig. 18) ; 
a first partition wall (Fig. 15, PW1) and a second partition wall (PW2) on the pixel circuit layer (SUB), and each protruding in a thickness direction (as shown); 
a first electrode (REL1) and a second electrode (REL2) on a same layer, and on the first partition wall (PW1)  and the second partition wall (PW2) (as shown), respectively; 
a light emitting element (LD)   between the first electrode (REL1)  and the second electrode (REL1); and 
a first organic pattern (PSV1) directly on the light emitting element (LD) (¶[0119] first passivation layer PSV1 may include an organic insulating material).
Regarding claim 2, Kim discloses claim 1, Kim discloses a second organic pattern (Fig. 15, PSV2) directly on the first electrode (REL1); and a third organic pattern (PSV3) directly on the second electrode (REL2). (The Examiner notes the limitation does not require directly in contact with the electrode layer.)
Regarding claim 3, Kim discloses claim 2, Kim discloses the first organic pattern, the second organic pattern, and the third organic pattern are on the same layer (see Fig. 15).
Regarding claim 4, Kim discloses claim 1, Kim discloses a first contact electrode (Fig. 15, CNE1) in contact with the first electrode (REL1) and a first end (EP1) of the light emitting element (LD); and a second contact electrode (CNE2) in contact with the second electrode (REL2) and a second end (EP2) of the light emitting element (LD).
Regarding claim 5, Kim discloses claim 4, Kim discloses a second organic pattern (Fig. 15, PSV2) directly on the first electrode (REL1); and a third organic pattern (PSV3) directly on the second electrode (REL2), wherein the first contact electrode (CNE1) is between the first organic pattern (PSV1) and the second organic pattern (PSV2), and wherein the second contact electrode (CNE2) is between the first organic pattern (PSV1) and the third organic pattern (PSV3). (The Examiner notes the limitation does not require directly in contact with the electrode layer.)

Allowable Subject Matter
Claims 6-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891